 Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 1 of 16 PageID #: 707



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

CHUGAI PHARMACEUTICAL CO., LTD.,

                       Plaintiff,

       v.
                                                      C.A. No. 18-cv-1802-MN
ALEXION PHARMACEUTICALS, INC.,
                                                      JURY TRIAL DEMANDED
                               Defendant.


                                    SCHEDULING ORDER


             1st day of ___________________,
       This ____           March             2019, the Court having conducted an initial

Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties having

determined after discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration;

       IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within ten (10) days of the date the Court enters this

Order. If they have not already done so, the parties are to review the Court’s Default Standard for

Discovery, Including Discovery of Electronically Stored Information (“ESI”), which is posted at

http://www.ded.uscourts.gov (see Other Resources, Default Standards for Discovery) and is

incorporated herein by reference.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before June 28, 2019.




                                                  1
 Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 2 of 16 PageID #: 708



       3.      Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within ten (10) days from the date the

Court enters this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the disclosure of
               information in this case, the Court does not intend to preclude another
               court from finding that information may be relevant and subject to
               disclosure in another case. Any person or party subject to this order who
               becomes subject to a motion to disclose another party’s information
               designated “confidential” [the parties should list any other level of
               designation, such as “highly confidential,” which may be provided for in
               the protective order] pursuant to this order shall promptly notify that
               party of the motion so that the party may have an opportunity to appear
               and be heard on whether that information should be disclosed.

       4.      Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing of

the sealed document.

       5.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies of

all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits, etc.). This provision also applies to papers filed under seal. All courtesy

copies should be double-sided.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:


                                                  2
 Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 3 of 16 PageID #: 709



                     (a)     By March 29, 2019, Plaintiff shall identify the accused product(s),

     including accused methods and systems, and its damages model, as well as the asserted

     patent(s) that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the

     file history for each asserted patent.

                     (b)     By April 26, 2019, Defendant shall produce core technical

     documents related to the accused product(s), sufficient to show how the accused product(s)

     work(s), how the accused product(s) are made, and the composition(s) of the accused

     product(s), including but not limited to non-publicly available operation manuals, product

     literature, schematics, and specifications. Defendant shall also produce sales figures for the

     accused product(s).

                     (c)     By May 24, 2019, Plaintiff shall produce an initial claim chart

     relating each known accused product to the asserted claims each such product allegedly

     infringes.

                     (d)     By June 21, 2019, Defendant shall produce its initial invalidity

     contentions for each asserted claim, as well as the known related invalidating references.

                     (e)     By March 13, 2020, Plaintiff shall provide final infringement

     contentions.

                     (f)     By April 10, 2020, Defendant shall provide final invalidity

     contentions.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

                     (a)     Discovery Cut Off. All fact discovery in this case shall be initiated

     so that it will be completed on or before May 1, 2020.



                                                 3
    Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 4 of 16 PageID #: 710



                      (b)     Document Production. Document production shall be substantially

       complete by December 20, 2019.

                      (c)     Requests for Admission. A maximum of 60 requests for admission

       are permitted for each side, not including those related solely to authentication of

       documents and materials.

                      (d)     Interrogatories.

                        i.      A maximum of 30 interrogatories, including contention

interrogatories, are permitted for each side.

                        ii.     The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the parties,

contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

The adequacy of all interrogatory answers shall be judged by the level of detail each party

provides (i.e., the more detail a party provides, the more detail a party shall receive).

                      (e)     Depositions.

                        i.      Limitation on Hours for Deposition Discovery. Each side is limited

to a total of 70 hours of taking testimony by deposition upon oral examination for fact witnesses,

except for non-party witnesses.1 Expert depositions shall be limited to seven (7) hours of

testimony for an expert that has submitted a report on a single issue, e.g., infringement, damages,




1
        If a deposition requires a translator, the time allotment credit against the limits in this
        paragraph shall be calculated by taking the actual time for the deposition multiplied by
        60%, e.g., ten hours of deposition time shall be considered 6 hours against the limits
        defined in this paragraph. If a witness testifies by use of a translator during a substantial
        portion of the deposition in this matter, if that witness testifies during trial it shall also be
        through a translator. To the extent that a foreign witness occasionally consults a
        translator to better understand a question, but otherwise testifies in English, the time
        spent during these consultations will not be counted toward the deposition length.

                                                    4
 Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 5 of 16 PageID #: 711



or validity. If an expert submits expert reports on multiple issues a party may take ten (10) hours

of testimony from that expert.

                       ii.       Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision. The parties will meet and confer in good

faith regarding the locations for depositions of a party’s employees, consultants, or experts. If

the parties are not able to reach an agreement, these depositions will occur in Delaware, New

York, or California (whichever of those locations is selected by the party representing the

employee, consultant or expert). The preceding sentence does not apply to Chugai employees

who are not inventors on the asserted patent and who are not listed as custodians in Chugai’s

disclosures under Paragraph 3 of the District of Delaware’s Default Standard for Discovery,

Including Discovery of Electronically Stored Information.

                     (f)     Disclosure of Expert Testimony.

                       i.        Expert Reports. For the party who has the initial burden of proof

on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

before June 5, 2020. The supplemental disclosure to contradict or rebut evidence on the same

matter identified by another party is due on or before July 24, 2020. Reply expert reports from

the party with the initial burden of proof are due on or before August 21, 2020. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. Along




                                                   5
 Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 6 of 16 PageID #: 712



with the submissions of the expert reports, the parties shall advise of the dates and times of their

experts’ availability for deposition.

                       ii.     Expert Report Supplementation. The parties agree they will permit

expert declarations to be filed in connection with motions briefing (including case- dispositive

motions).

                       iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be

made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

                       iv.     Completion of Expert Discovery. The parties shall complete expert

discovery by November 13, 2020.



                     (g)      Discovery Matters and Disputes Relating to Protective Orders.

                       i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                       ii.     Should counsel find, after a reasonable effort pursuant to L.R.

7.1.1. that they are unable to resolve a discovery matter or a dispute relating to a protective order,

the parties involved in the discovery matter or protective order dispute shall contact the Court’s

Judicial Administrator to schedule an argument.

                       iii.    On a date to be set by separate order, generally not less than forty-

eight (48) hours prior to the conference, the party seeking relief shall file with the Court a letter,

not to exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

                                                   6
 Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 7 of 16 PageID #: 713



date to be set by separate order, but generally not less than twenty-four (24) hours prior to the

conference, any party opposing the application for relief may file a letter, not to exceed three (3)

pages, outlining that party’s reasons for its opposition.

                        iv.      The parties shall provide to the Court two (2) courtesy copies of its

discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                        v.       Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.

        9.      Motions to Amend / Motions to Strike.

                      (a)       Any motion to amend (including a motion for leave to amend) a

      pleading or any motion to strike any pleading or other document shall be made pursuant to

      the discovery dispute procedure set forth in Paragraph 8(g), above.

                      (b)       Any such motion shall attach the proposed amended pleading as well

      as a “blackline” comparison to the prior pleading or attach the document to be stricken.

        10.     Technology Tutorials. Although technology tutorials are not required by the

Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted

on or before the date that the Joint Claim Construction Brief is filed.

        11.     Claim Construction Issue Identification. On August 16, 2019, the parties shall

exchange lists of those claim term(s)/phrase(s) that they believe need construction. The parties

shall then meet and confer in an effort to streamline the number of terms to be construed. On

August 30, 2019, and the parties shall exchange their proposed claim construction(s) of those

term(s)/phrase(s). These documents will not be filed with the Court. Subsequent to exchanging

                                                    7
 Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 8 of 16 PageID #: 714



their proposed constructions, the parties will meet and confer to prepare a Joint Claim

Construction Chart to be submitted two weeks prior to service of the opening claim construction

brief. The parties’ Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed construction

of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of

the intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In

this joint submission, the parties shall not provide argument.

       12.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on September 27, 2019. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on October 25, 2019. The Plaintiff shall serve, but not

file, its reply brief, not to exceed 20 pages, on November 15, 2019. The Defendant shall serve,

but not file, its sur-reply brief, not to exceed 10 pages, on December 6, 2019. No later than

December 13, 2019, the parties shall file a Joint Claim Construction Brief. The parties shall copy

and paste their unfiled briefs into one brief, with their positions on each claim term in sequential

order, in substantially the form below.

                          JOINT CLAIM CONSTRUCTION BRIEF

I.     Agreed-Upon Constructions

II.    Disputed Constructions

       [TERM 1]

               1.      Plaintiff’s Opening Position

               2.      Defendant’s Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendant’s Sur-Reply Position


                                                    8
 Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 9 of 16 PageID #: 715



       [TERM 2]

               1.      Plaintiff’s Opening Position

               2.      Defendant’s Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendant’s Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an index, the parties shall submit them in a

Joint Appendix.

       13.                                                  9:00 AM on
               Hearing on Claim Construction. Beginning at __________

 February 10
____________________,   20 the Court will hear argument on claim construction. The parties
                      20__,

need not include any general summaries of the law relating to claim construction in their

presentations to the Court. The parties shall notify the Court, by joint letter submission, no later

than the date on which their joint claim construction brief is filed: (i) whether they request leave

to present testimony at the hearing; and (ii) the amount of time they are requesting be allocated

to them for the hearing.

       Provided that the parties comply with all portions of this Scheduling Order, and any other

orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

unable to meet this goal, it will advise the parties no later than sixty (60) days after the

conclusion of the claim construction hearing.

       14.     Supplementation. Absent agreement among the parties, and approval of the Court,

no later than February 14, 2020 the parties must finally supplement, inter alia, the identification

of all accused products and of all invalidity references.

       15.     Case Dispositive Motions.

                                                    9
Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 10 of 16 PageID #: 716



                    (a)    All case dispositive motions, an opening brief, and affidavits, if any,

   in support of the motion shall be served and filed on or before December 18, 2020. Briefing

   will be presented pursuant to the Court’s Local Rules, as modified by this Order. No case

   dispositive motion under Rule 56 may be filed more than ten (10) days before the above date

   without leave of the Court.

               (b) Concise Statement of Facts Requirement. Any motion for summary judgment

     shall be accompanied by a separate concise statement, not to exceed six (6) pages, which

     details each material fact which the moving party contends is essential for the Court’s

     resolution of the summary judgment motion (not the entire case) and as to which the

     moving party contends there is no genuine issue to be tried. Each fact shall be set forth in

     a separate numbered paragraph and shall be supported by specific citation(s) to the

     record.

               Any party opposing the motion shall include with its opposing papers a response

     to the moving party’s concise statement, not to exceed six (6) pages, which admits or

     disputes the facts set forth in the moving party’s concise statement on a paragraph-by-

     paragraph basis. To the extent a fact is disputed, the basis of the dispute shall be

     supported by specific citation(s) to the record. Failure to respond to a fact presented in the

     moving party’s concise statement of facts shall indicate that fact is not in dispute for

     purposes of summary judgment. The party opposing the motion may also include with its

     opposing papers a separate concise statement, not to exceed four (4) pages, which sets

     forth material facts as to which the opposing party contends there is a genuine issue to be

     tried. Each fact asserted by the opposing party shall also be set forth in a separate

     numbered paragraph and shall be supported by specific citation(s) to the record.

     The moving party shall include with its reply papers a response to the opposing party’s

                                               10
Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 11 of 16 PageID #: 717



       concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph

       basis.

                     (c)     No early motions without leave. No case dispositive motion under

     Rule 56 may be filed more than ten (10) days before the above date without leave of the

     Court.

                     (d)     Page limits combined with Daubert motion page limits. Each party is

     permitted to file as many case dispositive motions as desired provided, however, that each

     SIDE will be limited to a combined total of 40 pages for all opening briefs, a combined

     total of 40 pages for all answering briefs, and a combined total of 20 pages for all reply

     briefs regardless of the number of case dispositive motions that are filed. In the event that a

     party files, in addition to a case dispositive motion, a Daubert motion to exclude or

     preclude all or any portion of an expert’s testimony, the total amount of pages permitted for

     all case dispositive and Daubert motions shall be increased to 50 pages for all opening

     briefs, 50 pages for all answering briefs, and 25 pages for all reply briefs for each SIDE.2

       16.      Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

       17.      Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine



2
       The parties must work together to ensure that the Court receives no more than a total of
       250 pages (i.e., 50 + 50 + 25 regarding one side's motions, and 50 + 50 + 25 regarding
       the other side's motions) of briefing on all case dispositive motions and Daubert motions
       that are covered by this scheduling order and any other scheduling order entered in any
       related case that is proceeding on a consolidated or coordinated pretrial schedule.

                                                11
Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 12 of 16 PageID #: 718



request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of

one (1) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

        18.     Pretrial Conference. On May 7, 2021, the Court will hold a pretrial conference

                                    9:00 AM
in Court with counsel beginning at ____________. Unless otherwise ordered by the Court, the

parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement of

Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed

final pretrial order in compliance with Local Rule 16.3(c) and the Court’s Preferences and

Procedures for Civil Cases not later than seven (7) days before the pretrial conference. Unless

otherwise ordered by the Court, the parties shall comply with the timeframes set forth in Local

Rule 16.3(d)(l)-(3) for the preparation of the joint proposed final pretrial order.

        The parties shall provide the Court two (2) double-sided courtesy copies of the joint

proposed final pretrial order and all attachments.

        19.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms three (3) business days before the final pretrial conference. This submission shall be




                                                   12
Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 13 of 16 PageID #: 719



accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

         20.                                                                                   17
               Trial. This matter is scheduled for a 5 day trial beginning at 9:30 a.m. on May __,

2021, with the subsequent trial days beginning at 9:00 a.m. To the extent witnesses testify in a

foreign language, the trial length may be extended by an additional 1 to 3 days, depending on the

number of witnesses. Until the case is submitted to the jury for deliberations, the jury will be

excused each day at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number

of hours in which to present their respective cases.

         21.   Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions

each party intends to file.

         22.   Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.



                                                        The Honorable Maryellen Noreika
                                                        United States District Judge




                                                  13
Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 14 of 16 PageID #: 720



                     Counsel Shall Provide a Chart of All Relevant Deadlines

                          EVENT                                         DEADLINE

Parties shall make their initial disclosures pursuant to     Within ten (10) days of the date
Federal Rule of Civil Procedure 26(a)(l).                    the Court enters this Order

Parties to attempt to agree on a proposed form of            Within ten (10) days of the date
protective order and submit it to the Court.                 the Court enters this Order

Plaintiff shall identify the accused product(s), including   March 29, 2019
accused methods and systems, and its damages model,
as well as the asserted patent(s) that the accused
product(s) allegedly infringe(s).

Plaintiff shall also produce the file history for each       March 29, 2019
asserted patent.

Defendant shall produce core technical documents             April 26, 2019
related to the accused product(s), sufficient to show
how the accused product(s) work(s), how the accused
product(s) are made, and the composition(s) of the
accused product(s), including but not limited to non-
publicly available operation manuals, product literature,
schematics, and specifications.

Defendant shall also produce sales figures for the           April 26, 2019
accused product(s).

Plaintiff shall produce an initial claim chart relating      May 24, 2019
each known accused product to the asserted claims each
such product allegedly infringes.

Defendant shall produce its initial invalidity contentions   June 21, 2019
for each asserted claim, as well as the known related
invalidating references.

All motions to join other parties, and to amend or           June 28, 2019
supplement the pleadings.

Parties shall exchange lists of those claim                  August 16, 2019
term(s)/phrase(s) that they believe need construction.
The parties shall then meet and confer in an effort to
streamline the number of terms to be construed.




                                                  14
Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 15 of 16 PageID #: 721




Parties shall exchange their proposed claim                      August 30, 2019
construction(s) of those term(s)/phrase(s). These
documents will not be filed with the Court.

Subsequent to exchanging their proposed constructions,           September 13, 2019
the parties will meet and confer to prepare a Joint Claim
Construction Chart to be submitted two weeks prior to
service of the opening claim construction brief.

Plaintiff shall serve, but not file, its opening brief, not to   September 27, 2019
exceed 20 pages.

Defendant shall serve, but not file, its answering brief,        October 25, 2019
not to exceed 30 pages.

Plaintiff shall serve, but not file, its reply brief,            November 15, 2019
not to exceed 20 pages.

Defendant shall serve, but not file, its sur-reply brief,        December 6, 2019
not to exceed 10 pages.

Parties shall file a Joint Claim Construction Brief. The         December 13, 2019
parties shall copy and paste their unfiled briefs into one
brief, with their positions on each claim term in
sequential order, in substantially the prescribed format.

Hearing on Claim Construction                                    February 10, 2020 at 9:00 AM

Document production shall be substantially complete.             December 20, 2019

Absent agreement among the parties, and approval of              February 14, 2020
the Court, parties must finally supplement, inter alia,
the identification of all accused products and of all
invalidity references.

Plaintiff shall provide final infringement contentions.          March 13, 2020

Defendant shall provide final invalidity contentions.            April 10, 2020

All fact discovery to be completed.                              May 1, 2020

For the party who has the initial burden of proof on the         June 5, 2020
subject matter, the initial Federal Rule 26(a)(2)
disclosure of expert testimony to be submitted.




                                                        15
Case 1:18-cv-01802-MN Document 14 Filed 03/01/19 Page 16 of 16 PageID #: 722




Any supplemental disclosure to contradict or rebut        July 24, 2020
evidence on the same matter identified by another party
to be submitted.

Reply expert reports from the party with the initial      August 21, 2020
burden of proof to be submitted.

Parties’ expert discovery to be complete.                 November 13, 2020

All case dispositive motions, an opening brief, and       December 18, 2020
affidavits, if any, in support of the motion shall be
served and filed.

Joint Proposed Pretrial Order                             TBD (7 days prior to Pretrial
                                                          Conference, per L.R. ⸹16.3(c)

Pretrial Conference                                       May 7, 2021 at 9:00 AM

Pretrial Order – Disclosure requirement                   TBD (per F.R.Civ.Proc. ⸹26(a)(3))

TRIAL – 5-day trial (to be extended 1 to 3 days, if       May 17, 2021
needed, for witnesses testifying in a foreign language)   (First trial day will begin at
                                                          9:30 a.m.; subsequent days will
                                                          begin at 9:00 a.m. Jury to be
                                                          excused at 4:30 p.m. each day.)

Parties shall jointly submit a form of order to enter     Within seven (7) days after a jury
judgment on the verdict and a joint status report,        returns a verdict in any portion of
indicating among other things how the case should         a jury trial.
proceed and listing any post-trial motions each party
intends to file.




                                                 16
